675 S.E.2d 42 (2009)
Michael J. DEASON, Employee
v.
OWENS-ILLINOIS, INC., Employer and Insurance Company State of Pennsylvania (AIG), Carrier.
No. 440P08.
Supreme Court of North Carolina.
March 19, 2009.
Joy H. Brewer, Cary, James A. Barnes, IV, Birmingham, AL, for Owens-Illinois, et al.
Fred D. Poisson, Jr., Wadesboro, E. Stewart Poisson, Wilmington, for Deason.

ORDER
Upon consideration of the conditional petition filed on the 29th day of September 2008 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 19th day of March 2009."